Abuzeed v Mile Sq. Transp., Inc. (2014 NY Slip Op 05142)
Abuzeed v Mile Sq. Transp., Inc.
2014 NY Slip Op 05142
Decided on July 9, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 9, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2013-00716
 (Index No. 10-29215)

[*1]Suhails Abuzeed, appellant, 
vMile Square Transportation, Inc., et al., respondents.
Scott Baron & Associates, P.C., Howard Beach, N.Y. (Scott J. Baron and John Burnett of counsel), for appellant.
Lewis Brisbois Bisgaard & Smith, LLP, New York, N.Y. (Nicholas P. Hurzeler and Gregory S. Katz of counsel), for respondents.
DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Tolbert, J.), entered November 13, 2012, which, upon a jury verdict in favor of the defendants and against him on the issue of liability, is in favor of the defendants and against him, dismissing the complaint.
ORDERED that the judgment is affirmed, with costs.
Contrary to the plaintiff's contention, the verdict was not contrary to the weight of the evidence. "A jury verdict in favor of a defendant should not be set aside as contrary to the weight of the evidence unless the evidence preponderates so heavily in the plaintiff's favor that the verdict could not have been reached on any fair interpretation of the evidence" (Lopreiato v Scotti, 101 AD3d 829; see Das v Costco Wholesale Corp., 98 AD3d 712; Coma v City of New York, 97 AD3d 715; Bonny v Pierre, 91 AD3d 694; Semel v Guzman, 84 AD3d 1054). "It is for the jury to make determinations as to the credibility of the witnesses, and great deference in this regard is accorded to the jury, which had the opportunity to see and hear the witnesses" (Lopreiato v Scotti, 101 AD3d at 830; see Verizon N.Y., Inc. v Orange & Rockland Utils., Inc., 100 AD3d 983; Vaccarino v Mad Den, Inc., 100 AD3d 867; Jean-Louis v City of New York, 86 AD3d 628). Based on the evidence adduced at trial, the verdict in favor of the defendants should not be disturbed.
The plaintiff's current contentions regarding the trial court's charge to the jury with respect to PJI 2:80 are unpreserved for appellate review since the plaintiff never objected to the trial court's jury charge on the grounds now argued (see Schlesinger v City of New York, 30 AD3d 400; 34-35 Corp. v Industry City Assoc., 14 AD3d 550; Rockowitz v Greenstein, 11 AD3d 523).
BALKIN, J.P., AUSTIN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court